Undercofler, Presiding Justice.
In a habeas corpus action, the trial court held appellants in contempt for failure to produce the minor child of the appellee-father. We reverse because there is no evidence that appellants had possession of the child when the action was filed on June 9, 1978, or thereafter. The evidence shows the mother brought the child from Texas to appellant’s house in DeKalb County on April 17, 1978, after four days; at the mother’s request, they took her and the child to the child’s great grandmother’s house at a specific address in St. Louis, Missouri, and they have not seen either since then.

Judgment reversed.


All the Justices concur.